12 N.Y.3d 747 (2009)
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
WILLIAM L. HILTS, Also Known as T and TRUE, Appellant.
Court of Appeals of the State of New York.
Submitted December 1, 2008.
Decided February 19, 2009.
Motion to vacate this Court's July 14, 2008 dismissal order granted [see 10 NY3d 954 (2008)]. Motion for assignment of counsel granted and David Lazer, Esq., care of Lazer, Aptheker, Rosella & Yedid, P.C., Melville Law Center, 225 Old Country Road, Melville, New York XXXXX-XXXX assigned as counsel to the appellant on the appeal herein.